338 F.2d 341
YUBA CONSOLIDATED INDUSTRIES, INC. and Insurance Company ofNorth America, Appellants,v.The FIDELITY & CASUALTY COMPANY OF NEW YORK et al., Appellees.
No. 21565.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1964.

Richard H. Switzer, Shreveport, La., Lunn, Irion, Switzer, Trichel & Johnson, Shreveport, La., of counsel, for appellants.
Charles L. Mayer, Wilton H. Williams, Jr., Mayer & Smith, Shreveport, La., Blanchard, Walker, O'Quin & Roberts, Shreveport, La., of counsel, for appellees.
Before JONES and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
The judgment is affirmed on the opinion of the District Court.  See Mills v. Fidelity & Casualty Company of New York, et al., W.D.La.1964, 226 F. Supp. 786.


2
Affirmed.